               Case 21-02078-JMC-7                      Doc 1         Filed 05/07/21          EOD 05/07/21 17:10:16                     Pg 1 of 18


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF INDIANA

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Melanie
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Raxcella
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Latimore
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-5491
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
               Case 21-02078-JMC-7                   Doc 1        Filed 05/07/21             EOD 05/07/21 17:10:16                  Pg 2 of 18
Debtor 1   Melanie Raxcella Latimore                                                                   Case number (if known)




                                 About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                      I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                                Business name(s)
     doing business as names

                                 EIN                                                             EIN




5.   Where you live                                                                              If Debtor 2 lives at a different address:

                                 5332 E. 21st St., Apt. 2C
                                 Indianapolis, IN 46218
                                 Number, Street, City, State & ZIP Code                          Number, Street, City, State & ZIP Code

                                 Marion
                                 County                                                          County

                                 If your mailing address is different from the one               If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any       in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                         mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code                Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                      Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,              Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any                 have lived in this district longer than in any other
                                       other district.                                                  district.

                                       I have another reason.                                           I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                                 Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 2
               Case 21-02078-JMC-7                       Doc 1      Filed 05/07/21             EOD 05/07/21 17:10:16                  Pg 3 of 18
Debtor 1    Melanie Raxcella Latimore                                                                     Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
               Case 21-02078-JMC-7                    Doc 1        Filed 05/07/21            EOD 05/07/21 17:10:16                  Pg 4 of 18
Debtor 1    Melanie Raxcella Latimore                                                                      Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
               Case 21-02078-JMC-7                      Doc 1        Filed 05/07/21                EOD 05/07/21 17:10:16                Pg 5 of 18
Debtor 1    Melanie Raxcella Latimore                                                                      Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                               You must check one:
    you have received a                  I received a briefing from an approved credit                     I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                    counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                  this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                        completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment                  Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.                 any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                     I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                    counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have                 this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                      of completion.
     file.
                                         Within 14 days after you file this bankruptcy                     Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and             MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                             any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                      I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                         from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                      those services during the 7 days after I made my
                                         days after I made my request, and exigent                         request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                     temporary waiver of the requirement.
                                         of the requirement.
                                                                                                           To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                       attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining                   to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why                 before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for                 circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                                   Your case may be dismissed if the court is dissatisfied
                                                                                                           with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                        filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                         If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must             receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.           file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                     copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you                 not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                           Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                           cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                     I am not required to receive a briefing about credit
                                         credit counseling because of:                                     counseling because of:

                                               Incapacity.                                                      Incapacity.
                                               I have a mental illness or a mental deficiency                   I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                          makes me incapable of realizing or making rational
                                               making rational decisions about finances.                        decisions about finances.

                                               Disability.                                                      Disability.
                                               My physical disability causes me to be                           My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,                   participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I                  through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                       do so.

                                               Active duty.                                                     Active duty.
                                               I am currently on active military duty in a                      I am currently on active military duty in a military
                                               military combat zone.                                            combat zone.
                                         If you believe you are not required to receive a                  If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a                 about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.               of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 5
               Case 21-02078-JMC-7                   Doc 1        Filed 05/07/21             EOD 05/07/21 17:10:16                      Pg 6 of 18
Debtor 1    Melanie Raxcella Latimore                                                                     Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities                                                        $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?                          $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Melanie Raxcella Latimore
                                 Melanie Raxcella Latimore                                         Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     May 7, 2021                                       Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
              Case 21-02078-JMC-7                       Doc 1            Filed 05/07/21    EOD 05/07/21 17:10:16                     Pg 7 of 18
Debtor 1   Melanie Raxcella Latimore                                                                      Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Timothy R. Fox                                                 Date         May 7, 2021
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Timothy R. Fox
                                Printed name

                                Redman Ludwig, PC
                                Firm name

                                151 N. Delaware
                                Suite 1106
                                Indianapolis, IN 46204
                                Number, Street, City, State & ZIP Code

                                Contact phone     317-685-2426                               Email address         tfox@redmanludwig.com
                                21501-82 IN
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
    Case 21-02078-JMC-7    Doc 1   Filed 05/07/21   EOD 05/07/21 17:10:16   Pg 8 of 18



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          INTERNAL REVENUE SERVICE
                          CENTRALIZED INSOLVENCY OPERATIONS
                          P.O. BOX 7346
                          PHILADELPHIA, PA 19101-7346




                          INDIANA DEPARTMENT OF REVENUE
                          BANKRUPTCY SECTION --- MS108
                          100 N. SENATE AVENUE, RM N248
                          INDIANAPOLIS, IN 46204




                          UNITED STATES ATTORNEY
                          10 WEST MARKET STREET
                          SUITE 2100
                          INDIANAPOLIS, IN 46204




                          UNITED STATES ATTORNEY GENERAL
                          U.S. DEPARTMENT OF JUSTICE
                          950 PENNSYLVANIA AVENUE, NW
                          WASHINGTON, DC 20530-0001




                          INDIANA ATTORNEY GENERAL
                          GOVERNMENT CENTER
                          302 WEST WASHINGTON STREET,       5TH FLOOR
                          INDIANAPOLIS, IN 46204




                          INDIANA WORKFORCE DEVELOPMENT
                          BENEFIT PAYMENT CONTROL
                          10 NORTH SENATE AVE., ROOM SE 107
                          INDIANAPOLIS, IN 46204




                          EXPERIAN
                          ATTN: BANKRUPTCY DEPT.
                          P.O. BOX 2002
                          ALLEN, TX 75013
Case 21-02078-JMC-7    Doc 1   Filed 05/07/21   EOD 05/07/21 17:10:16   Pg 9 of 18




                      EQUIFAX INFORMATION SERVICES LLC
                      P.O. BOX 105788
                      ATLANTA, GA 30348-5788




                      TRANSUNION LLC
                      P.O. BOX 2000
                      CHESTER, PA 19016




                      INNOVIS CONSUMER ASSISTANCE
                      P.O. BOX 26
                      PITTSBURGH, PA 15230-0026




                      ACCEPTANCENOW
                      ATTN: BANKRUPTCY
                      5501 HEADQUARTERS DRIVE
                      PLANO, TX 75024




                      ACCEPTANCENOW
                      5501 HEADQUARTERS DRIVE
                      PLANO, TX 75024




                      AFNI, INC.
                      ATTN: BANKRUPTCY
                      PO BOX 3427
                      BLOOMINGTON, IL 61702




                      AFNI, INC.
                      PO BOX 3097
                      BLOOMINGTON, IL 61702
Case 21-02078-JMC-7    Doc 1   Filed 05/07/21   EOD 05/07/21 17:10:16   Pg 10 of 18




                      ALTITUDES PROPERTY / SPANISH OAKS APTS
                      C/O AMY SEXTON
                      PO BOX 40960
                      INDIANAPOLIS, IN 46240




                      AT&T
                      PO BOX 5093
                      CAROL STREAM, IL 60197




                      AT&T
                      PO BOX 5093
                      CAROL STREAM, IL 60197




                      AT&T
                      P.O. BOX 5014
                      CAROL STREAM, IL 60197-5014




                      AT&T U-VERSE
                      PO BOX 3427
                      BLOOMINGTON, IL 61702




                      AT&T U-VERSE
                      P.O. BOX 5014
                      CAROL STREAM, IL 60197-5014




                      ATLAS COLLECTIONS
                      ATTN: BANKRUPTCY
                      7701 WEST KILGORE AVE
                      YORKTOWN, IN 47396
Case 21-02078-JMC-7    Doc 1   Filed 05/07/21   EOD 05/07/21 17:10:16   Pg 11 of 18




                      ATLAS COLLECTIONS
                      7701 WEST KILGORE AVE
                      YORKTOWN, IN 47396




                      AUTOMOTIVE CREDIT CORP
                      26261 EVERGREEN ROAD
                      SUITE 300
                      SOUTHFIELD, MI 48076




                      AUTOMOTIVE CREDIT CORP
                      26261 EVERGREEN RD
                      SOUTHFIELD, MI 48076




                      CENTER TOWNSHIP SMALL CLAIMS COURT
                      300 E FALL CREEK PKWY N DR #130
                      49K01-0602-SC-01587
                      INDIANAPOLIS, IN 46205




                      CENTER TOWNSHIP SMALL CLAIMS COURT
                      300 E FALL CREEK PKWY N DR #130
                      49K01-9707-SC-06429
                      INDIANAPOLIS, IN 46205




                      DECATUR TOWNSHIP SMALL CLAIMS COURT
                      3730 SOUTH FOLTZ STREET
                      49K02-9808-SC-006155
                      INDIANAPOLIS, IN 46221




                      DSI PROPERTIES
                      6046 E 21ST STREET, #1B
                      PO BOX 11521
                      INDIANAPOLIS, IN 46219
Case 21-02078-JMC-7    Doc 1   Filed 05/07/21   EOD 05/07/21 17:10:16   Pg 12 of 18




                      ENHANCED RECOVERY COMPANY
                      ATTN: BANKRUPTCY
                      8014 BAYBERRY ROAD
                      JACKSONVILLE, FL 32256




                      ENHANCED RECOVERY COMPANY
                      PO BOX 57547
                      JACKSONVILLE, FL 32241




                      FINGERHUT
                      ATTN: BANKRUPTCY
                      6250 RIDGEWOOD ROAD
                      SAINT CLOUD, MN 56303




                      FINGERHUT
                      6250 RIDGEWOOD ROAD
                      SAINT CLOUD, MN 56303




                      GLA COLLECTION COMPANY
                      ATTN: BANKRUPTCY
                      PO BOX 588
                      GREENSBURG, IN 47240




                      GLA COLLECTION COMPANY
                      ATTN: BANKRUPTCY
                      PO BOX 588
                      GREENSBURG, IN 47240




                      GLA COLLECTION COMPANY
                      ATTN: BANKRUPTCY
                      PO BOX 588
                      GREENSBURG, IN 47240
Case 21-02078-JMC-7    Doc 1   Filed 05/07/21   EOD 05/07/21 17:10:16   Pg 13 of 18




                      GLA COLLECTION COMPANY
                      ATTN: BANKRUPTCY
                      PO BOX 588
                      GREENSBURG, IN 47240




                      GLA COLLECTION COMPANY
                      ATTN: BANKRUPTCY
                      PO BOX 588
                      GREENSBURG, IN 47240




                      GLA COLLECTION COMPANY
                      ATTN: BANKRUPTCY
                      PO BOX 588
                      GREENSBURG, IN 47240




                      GLA COLLECTION COMPANY
                      ATTN: BANKRUPTCY
                      PO BOX 588
                      GREENSBURG, IN 47240




                      GLA COLLECTION COMPANY
                      PO BOX 991199
                      LOUISVILLE, KY 40269




                      GLA COLLECTION COMPANY
                      PO BOX 991199
                      LOUISVILLE, KY 40269




                      GLA COLLECTION COMPANY
                      PO BOX 991199
                      LOUISVILLE, KY 40269
Case 21-02078-JMC-7    Doc 1   Filed 05/07/21   EOD 05/07/21 17:10:16   Pg 14 of 18




                      GLA COLLECTION COMPANY
                      PO BOX 991199
                      LOUISVILLE, KY 40269




                      GLA COLLECTION COMPANY
                      PO BOX 991199
                      LOUISVILLE, KY 40269




                      GLA COLLECTION COMPANY
                      PO BOX 991199
                      LOUISVILLE, KY 40269




                      GLA COLLECTION COMPANY
                      PO BOX 991199
                      LOUISVILLE, KY 40269




                      HARRIS & HARRIS
                      ATTN: BANKRUPTCY
                      111 W JACKSON BLVD, STE 400
                      CHICAGO, IL 60604




                      HARRIS & HARRIS
                      111 WEST JACKSON BOULEVARD
                      CHICAGO, IL 60604




                      HEALTH & HOSPITAL CORP / MEDSHIELD
                      2424 W 55TH STREET
                      SUITE 100
                      INDIANAPOLIS, IN 46220
Case 21-02078-JMC-7    Doc 1   Filed 05/07/21   EOD 05/07/21 17:10:16   Pg 15 of 18




                      HUNTER WARFIELD
                      ATTENTION: BANKRUPTCY
                      4620 WOODLAND CORPORATE BLVD
                      TAMPA, FL 33614




                      HUNTER WARFIELD
                      ATTENTION: BANKRUPTCY
                      4620 WOODLAND CORPORATE BLVD
                      TAMPA, FL 33614




                      HUNTER WARFIELD
                      4620 WOODLAND CORPORATE BLVD
                      TAMPA, FL 33614




                      HUNTER WARFIELD
                      26261 EVERGREEN ROAD
                      SOUTHFIELD, MI 48076




                      INDIANAPOLIS HOUSING AGENCY
                      1919 N MERIDIAN STREET
                      INDIANAPOLIS, IN 46202




                      INDIANAPOLIS PUBLIC HOUSING
                      1935 N MERIDIAN ST
                      INDIANAPOLIS, IN 46202




                      INDY TOWN APARTMENTS
Case 21-02078-JMC-7    Doc 1   Filed 05/07/21   EOD 05/07/21 17:10:16   Pg 16 of 18




                      LAKEVIEW TERRACE COOPERATIVE
                      C/O CHAD THOMAS ROLLINS
                      8500 E. 116TH STREET - SUITE 448
                      FISHERS, IN 46038




                      MED 1 SOLUTIONS
                      C/O RICHARD HUSTON
                      517 US HIGHWAY 31 N
                      GREENWOOD, IN 46142




                      ODIN PROPERTIES / GREENWAY APTS
                      C/O AMY SEXTON
                      PO BOX 40960
                      INDIANAPOLIS, IN 46240




                      RECEIVABLES MANAGEMNT PARTNERS
                      ATTN: BANKRUPTCY
                      PO BOX 630844
                      CINCINNATI, OH 45263




                      RECEIVABLES MANAGEMNT PARTNERS
                      ATTN: BANKRUPTCY
                      PO BOX 630844
                      CINCINNATI, OH 45263




                      RECEIVABLES MANAGEMNT PARTNERS
                      ATTN: BANKRUPTCY
                      PO BOX 630844
                      CINCINNATI, OH 45263




                      RECEIVABLES MANAGEMNT PARTNERS
                      6955 HILLSDALE COURT
                      INDIANAPOLIS, IN 46250
Case 21-02078-JMC-7    Doc 1   Filed 05/07/21   EOD 05/07/21 17:10:16   Pg 17 of 18




                      RECEIVABLES MANAGEMNT PARTNERS
                      6955 HILLSDALE COURT
                      INDIANAPOLIS, IN 46250




                      RECEIVABLES MANAGEMNT PARTNERS
                      6955 HILLSDALE COURT
                      INDIANAPOLIS, IN 46250




                      RENT A CENTER
                      6062 E. 46TH STREET
                      INDIANAPOLIS, IN 46226




                      RENT A CENTER
                      ATTN: CUSTOMER CARE
                      5501 HEADQUARTERS DRIVE
                      PLANO, TX 75024




                      RESURGENT CAPITAL SERVICES
                      ATTN: BANKRUPTCY
                      PO BOX 10497
                      GREENVILLE, SC 29603




                      RESURGENT CAPITAL SERVICES
                      C/O RESURGENT CAPITAL SERVICES
                      GREENVILLE, SC 29602




                      SPANISH OAKS APARTMENTS
                      3645 WINGATE CT
                      INDIANAPOLIS, IN 46235
Case 21-02078-JMC-7    Doc 1   Filed 05/07/21   EOD 05/07/21 17:10:16   Pg 18 of 18




                      SPRINT
                      ATTN: BANKRUPTCY DEPT
                      P.O. BOX 7949
                      OVERLAND PARK, KS 66207-0949




                      THE HEALTH & HOSPITAL CORP OF MARION CO
                      C/O DEREK JOHNSON
                      P.O. BOX 524
                      LEBANON, IN 46052




                      WARREN TOWNSHIP SMALL CLAIMS COURT
                      501 N POST ROAD
                      49K06-1901-SC-000018
                      INDIANAPOLIS, IN 46219




                      WARREN TOWNSHIP SMALL CLAIMS COURT
                      501 N POST ROAD
                      49K06-1811-SC-005663
                      INDIANAPOLIS, IN 46219




                      WARREN TOWNSHIP SMALL CLAIMS COURT
                      501 N POST ROAD
                      49K06-1706-SC-002510
                      INDIANAPOLIS, IN 46219




                      WARREN TOWNSHIP SMALL CLAIMS COURT
                      501 N POST ROAD
                      49K06-0608-SC-005485
                      INDIANAPOLIS, IN 46219
